Clarke, P. J.
(dissenting):
I dissent from the affirmance of so much of the judgment as sets, aside the verdict of the jury assessing the damages at $1,177,805.26. The contract of audit was not one merely to discover if inadvertent clerical errors had been made in the bookkeeping, but was one of protection of the plaintiffs’ firm from their own failure to find any error in their books of account. This contract the defendants failed to perform. Admitting the neglect of the plaintiffs to *68discover the embezzlement and falsification of the accounts through an examination, of the books on their own part, the defendants’ work in pursuance of the contract, owing to the manner in which it was performed, failed to save plaintiffs from the consequences of such failure and neglect, which was the very subject of the contract.
Judgment and order affirmed, without costs to either party as against the other.